 


109 HR 2903 IH: To provide protection, conservation, and restoration of the wetlands, estuaries, barrier islands, and related land and features in the Lousiana coastal area, and for other purposes.
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2903 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Mr. Baker (for himself, Mr. McCrery, Mr. Jefferson, Mr. Alexander, Mr. Jindal, Mr. Boustany, and Mr. Melancon) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide protection, conservation, and restoration of the wetlands, estuaries, barrier islands, and related land and features in the Lousiana coastal area, and for other purposes. 
 
 
1.DefinitionsIn this Act, the following definitions apply: 
(1)Coastal Louisiana ecosystemThe term coastal Louisiana ecosystem means the coastal area of Louisiana from the Sabine River on the west and the Pearl River on the east, including those parts of the Deltaic Plain and the Chenier Plain included within the study area of the Plan. 
(2)GovernorThe term Governor means the Governor of the State of Louisiana. 
(3)PlanThe term Plan means the report of the Chief of Engineers for ecosystem restoration for the Louisiana Coastal Area dated January 31, 2005. 
(4)Task forceThe term Task Force means the Coastal Louisiana Ecosystem Protection and Restoration Task Force established by section 3. 
2.Additional Reports 
(a)Mississippi river gulf outletNot later than one year after the date of enactment of this Act, the Secretary of the Army shall submit to Congress a report recommending modifications to the Mississippi River Gulf Outlet to address navigation, salt water intrusion, channel bank erosion, mitigation, and threats to life and property. 
(b)Barataria-terrebone estuaryNot later than July 1, 2006, the Secretary shall submit to Congress a report recommending a plan to restore the Barataria-Terrebonne Estuary, Louisiana. 
(c)Chenier plainNot later than July 1, 2006, the Secretary shall submit to Congress a report recommending near-term ecosystem restoration measures for the Chenier Plain, Louisiana. 
(d)Long-term plan 
(1)Comprehensive frameworkNot later than one year after the date of enactment of this section, the Secretary shall submit to Congress a recommended framework for developing a long-term program that provides for the comprehensive protection, conservation, and restoration of the wetlands, estuaries, barrier islands, and related land and features that protect critical resources, habitat, and infrastructure in the coastal Louisiana ecosystem from the impacts of coastal storms, hurricanes, erosion, and subsidence. 
(2)ConsiderationIn developing the recommended framework, the Secretary shall consider integrating other Federal or State projects or activities within the coastal Louisiana ecosystem into the long-term restoration program. 
(3)Comprehensive plan 
(A)DeadlineNot later than five years after the date of enactment of this Act, the Secretary shall submit to Congress a feasibility study recommending a comprehensive, long-term, plan for the protection, conservation, and restoration of the coastal Louisiana ecosystem. 
(B)IntegrationThe comprehensive, long-term, plan shall include recommendations for the integration of ongoing Federal and State projects and activities, including projects and activities being carried out under the Coastal Wetlands Planning, Protection and Restoration Act (16 U.S.C. 3951 et seq.), the Louisiana coastal wetlands conservation plan, the Louisiana coastal zone management plan, and the plan of the State of Louisiana entitled Coast 2050: Toward a Sustainable Coastal Louisiana. 
3.Coastal Louisiana ecosystem protection and restoration task force 
(a)Establishment and membershipThere is established the Coastal Louisiana Ecosystem Protection and Restoration Task Force, which shall consist of the following members (or, in the case of the head of a Federal agency, a designee at the level of Assistant Secretary or an equivalent level): 
(1)The Secretary of the Army. 
(2)The Secretary of the Interior. 
(3)The Secretary of Commerce. 
(4)The Administrator of the Environmental Protection Agency. 
(5)The Secretary of Agriculture. 
(6)The Secretary of Transportation. 
(7)The Secretary of Energy. 
(8)The Director of the Federal Emergency Management Agency. 
(9)The Commandant of the Coast Guard. 
(10)The Coastal Advisor to the Governor. 
(11)The Secretary of the Louisiana Department of Natural Resources. 
(12)A representative of the Louisiana Governor’s Advisory Commission on Coastal Restoration and Conservation. 
(b)Duties of task forceThe Task Force shall— 
(1)make recommendations to the Secretary of the Army regarding policies, strategies, plans, programs, projects, and activities for addressing protection, conservation, and restoration of the coastal Louisiana ecosystem; 
(2)prepare financial plans for each of the agencies represented on the Task Force for funds proposed for the protection, conservation, and restoration of the coastal Louisiana ecosystem under authorities of each agency, including— 
(A)recommendations that identify funds from current agency missions and budgets; and 
(B)recommendations for coordinating individual agency budget requests; and 
(3)submit to Congress a biennial report that summarizes the activities of the Task Force and progress towards the purposes set forth in section 2(d)(1). 
(c)Procedures and adviceThe Task Force shall— 
(1)implement procedures to facilitate public participation with regard to Task Force activities, including— 
(A)providing advance notice of meetings; 
(B)providing adequate opportunity for public input and comment; 
(C)maintaining appropriate records; and 
(D)making a record of proceedings available for public inspection; and 
(2)establish such working groups as are necessary to assist the Task Force in carrying out its duties. 
(d)CompensationMembers of the Task Force or any associated working group may not receive compensation for their services as members of the Task Force or working group. 
(e)Travel expensesTravel expenses incurred by members of the Task Force, or members of an associated working group, in the performance of their service on the Task Force or working group shall be paid by the agency or entity that the member represents. 
4.Investigations 
(a)In generalThe Secretary of the Army shall conduct feasibility studies for future authorization and large-scale studies substantially in accordance with the Plan at a total cost $130,000,000. 
(b)Existing federally authorized water resources projects 
(1)In generalThe Secretary shall review existing federally authorized water resources projects in the coastal Louisiana ecosystem in order to determine their consistency with the purposes of this section and whether the projects have the potential to contribute to ecosystem restoration through revised operations or modified project features. 
(2)FundingThere is authorized to be appropriated $10,000,000 to carry out this subsection. 
5.Construction 
(a)Coastal Louisiana ecosystem program 
(1)In generalThe Secretary of the Army shall carry out a coastal Louisiana ecosystem program substantially in accordance with the Plan, at a total cost of $50,000,000. 
(2)ObjectivesThe objectives of the program shall be to— 
(A)identify uncertainties about the physical, chemical, geological, biological, and cultural baseline conditions in the coastal Louisiana ecosystem; 
(B)improve the State of knowledge of the physical, chemical, geological, biological, and cultural baseline conditions in the coastal Louisiana ecosystem; and 
(C)identify and develop technologies, models, and methods that could be useful in carrying out the purposes of this Act. 
(3)Working groupsThe Secretary may establish such working groups as are necessary to assist in carrying out this subsection. 
(4)Procedures and adviceIn carrying out this subsection, the Secretary is authorized to enter into contracts and cooperative agreements with scientific and engineering experts in the restoration of aquatic and marine ecosystems, including a consortium of academic institutions in Louisiana and Mississippi for coastal restoration and enhancement through science and technology. 
(b)Demonstration projects 
(1)In generalSubject to paragraphs (2) and (3), the Secretary may carry out projects substantially in accordance with the Plan for the purpose of resolving critical areas of scientific or technological uncertainty related to the implementation of the comprehensive plan to be developed under section 2(d)(3). 
(2)Maximum cost 
(A)Total costThe total cost for planning, design, and construction of all demonstration projects under this subsection shall not exceed $100,000,000. 
(B)Individual projectThe total cost of an individual demonstration project under this subsection shall not exceed $25,000,000. 
(c)Initial projectsThe Secretary is authorized to carry out the following projects substantially in accordance with the Plan: 
(1)Mississippi River Gulf Outlet Environmental Restoration at a total cost of $105,300,000. 
(2)Small Diversion at Hope Canal at a total cost of $68,600,000. 
(3)Barataria Basin Barrier Shoreline Restoration at a total cost of $242,600,000. 
(4)Small Bayou Lafourche Reintroduction at a total cost of $133,500,000. 
(5)Medium Diversion at Myrtle Grove with Dedicated Dredging at a total cost of $278,300,000. 
(d)Beneficial use of dredged materialThe Secretary shall implement in the coastal Louisiana ecosystem substantially in accordance with the Plan a program for the beneficial use of material dredged from federally maintained waterways at a total cost of $100,000,000. 
6.Non-Federal cost share 
(a)CreditThe Secretary of the Army shall credit toward the non-Federal share of the cost of a project authorized by section 5(c) the cost of work carried out in the coastal Louisiana ecosystem by the non-Federal interest before the date of the partnership agreement for the project if the Secretary determines that the work is integral to the project. 
(b)Treatment of credit between projectsAny credit provided under this section toward the non-Federal share of the cost of a project authorized by section 5(c) may be applied toward the non-Federal share of the cost of any other project authorized by section 5(c).  
(c)Periodic monitoring 
(1)In generalTo ensure that the contributions of the non-Federal interest equal the non-Federal share of the cost of a project authorized by section 5(c), during each 5-year period beginning after the date of commencement of construction of the first project under section 5(c), the Secretary shall— 
(A)monitor the non-Federal provision for each project authorized by section 5(c) of cash, in-kind services and materials, and land, easements, rights-of-way, relocations, and disposal areas; and 
(B)manage, to the extent practicable, the requirement of the non-Federal interest to provide for each such project cash, in-kind services and materials, and land, easements, rights-of-way, relocations, and disposal areas. 
(2)Other monitoringThe Secretary shall conduct monitoring separately for the construction phase, the preconstruction engineering and design phase, and the planning phase for each project authorized on or after date of enactment of this Act for all or any portion of the coastal Louisiana ecosystem (including each project authorized by section 5(c)). 
(d)AuditsCredit for land, easements, rights-of-way, relocations, and disposal areas (including land value and incidental costs) provided under this section, and the cost of work provided under this section, shall be subject to audit by the Secretary. 
7.Project justification 
(a)In generalNotwithstanding section 209 of the Flood Control Act of 1970 (42 U.S.C. 1962-2) or any other provision of law, in carrying out any project or activity authorized by or under this Act or any other provision of law to protect, conserve, and restore the coastal Louisiana ecosystem, the Secretary of the Army may determine that— 
(1)the project or activity is justified by the environmental benefits derived by the coastal Louisiana ecosystem; and 
(2)no further economic justification for the project or activity is required if the Secretary determines that the project or activity is cost effective. 
(b)Limitation on applicabilitySubsection (a) shall not apply to any separable element intended to produce benefits that are predominantly unrelated to the protection, conservation, and restoration of the coastal Louisiana ecosystem. 
8.Statutory Construction 
(a)Existing authorityExcept as otherwise provided in this Act, nothing in this Act affects any authority in effect on the date of enactment of this Act, or any requirement relating to the participation in protection, conservation, and restoration projects and activities in the coastal Louisiana ecosystem, including projects and activities referred to in subsection (a) of— 
(1)the Department of the Army; 
(2)the Department of the Interior; 
(3)the Department of Commerce; 
(4)the Environmental Protection Agency; 
(5)the Department of Agriculture; 
(6)the Department of Transportation; 
(7)the Department of Energy; 
(8)the Federal Emergency Management Agency; 
(9)the Coast Guard; and 
(10)the State of Louisiana. 
(b)New authorityNothing in this Act confers any new regulatory authority on any Federal or non-Federal entity that carries out any project or activity authorized by or under this Act. 
 
